Citation Nr: 1342368	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  10-32 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected residuals, left tibia, status post non-displaced fracture.

2.  Entitlement to an initial compensable rating for service-connected sinusitis.

3.  Entitlement to service connection for pes planus.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for blood clots and phlebitis, lower extremities.

6.  Entitlement to service connection for a hysterectomy.

7.  Entitlement to service connection for tinea pedis.

8.  Entitlement to service connection for post traumatic headaches.

9.  Whether the Veteran's combined service-connected evaluation is correctly calculated at 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran reportedly had active duty service from March 1981 to May 1981 and September 1990 to July 1991.  She had service in the Southwest Asia theater of operations from October 1990 to June 1991.  The Veteran was a member of the Army reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2011 and December 2008 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran appeared at an April 2013 hearing before the Board at the RO (Travel Board).  A transcript is of record.    

The issue of entitlement to service connection for traumatic brain injury (TBI)  has been raised by the record (specifically, in a statement received in June 2013), but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  

The increased rating claim for sinusitis and service connection claims for pes planus, bilateral hearing loss, blood clots and phlebitis (lower extremities), tinea pedis, and post traumatic headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected residuals, left tibia, status post non-displaced fracture is not manifested by malunion of the tibia with slight knee or ankle disability.  

2.  The medical evidence shows that the Veteran required a hysterectomy due to symptoms of menorrhagia and dysmenorrhea which worsened in service. 

3.  In November 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal of whether the combined service-connected evaluation is correctly calculated at 30 percent disabling is requested.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in excess of 0 percent for the Veteran's service-connected residuals, left tibia, status post non-displaced fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, 4.7 and Code 5262 (2013).

2.  Service connection for hysterectomy is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  The criteria for withdrawal of the appeal of whether the combined service-connected evaluation is correctly calculated at 30 percent disabling by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

There is no need to undertake any review of compliance with the VCAA and implementing regulations with regard to her service connection claim for a hysterectomy since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  The Board notes that a November 2010 letter informed the Veteran of the manner in which disability ratings and effective dates are assigned.  The RO will take such actions in the course of implementing this grant of service connection, and the Veteran may always file a timely notice of disagreement if she wishes to appeal from those downstream determinations. 

Regarding the increased rating claim for the tibia, the RO provided the appellant pre-adjudication notice by a letter dated in July 2008.  The RO provided the appellant with additional notice in January 2012, subsequent to the initial adjudication.  The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.                                                                          

While the January 2012 notice was not provided prior to the initial adjudication, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claim was subsequently readjudicated in a November 2012 supplemental statement of the case. 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  
Duty to Assist

VA has obtained service, VA and private treatment records; assisted the Veteran in obtaining evidence; provided VA examinations; and afforded the Veteran the opportunity to give testimony at an April 2013 Travel Board hearing.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and her representative have not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

I.  Increased Ratings

Laws and Regulations

The present appeal involves the Veteran's claim that the severity of her service-connected residuals, left tibia, status post non-displaced fracture warrant a higher disability rating.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.   
    
The Veteran's service-connected residuals, left tibia, status post non-displaced fracture has been rated by the RO under the provisions of Diagnostic Code 5262.  Under this regulatory provision, a rating of 10 percent is warranted for malunion of the tibia with slight knee or ankle disability.  A 20 percent rating is warranted for malunion of the tibia with moderate knee or ankle disability.  A 30 percent rating is warranted for malunion of the tibia with marked knee or ankle disability.  A maximum rating of 40 percent is warranted for nonunion of the tibia and fibula with loose motion, requiring brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262. 

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  


Analysis

Overall, a compensable rating is not warranted.  The Board notes at the outset that she is not service connected for any left knee disability, but is separately service-connected for residuals of left ankle injury with recurrent instability, currently rated at 10 percent.  While the Veteran has ankle disability, she does not assert and there is no competent medical evidence of malunion of the tibia, which would allow for a compensable rating.  The Veteran's complaints consist mainly of pain and flare-ups of the tibia.

When the Veteran was afforded a VA examination in May 2010, she complained of persistent ankle instability since injuring her left ankle in 1980 doing physical training.  She was able to wear regular shoes, but had instability when wearing shoes with a slight heel.  She had no problems wearing an ankle corset with her work boots since this provided sufficient stability.  She also reported frequent swelling and rated her pain a 9 (out of 10) when she experienced an inversion instability episode.  Upon physical examination, the examiner found "Good normal range of motion of the ankle and hindfoot" and no pain with passive range of motion.   

As for her tibia, she complained of pain (which she rated 5 to 6) and flares (which she rated an 8) when standing or sitting without her legs elevated.  She stated that at times this affected her job.  She underwent physical therapy in the past year, but has not had any surgery for these conditions.  Upon physical examination, the examiner noted no bony or soft tissue tenderness and no pain with range of motion of the ankle or knee.  He noted normal calf circumference compared to the contralateral side.  The examiner diagnosed recurrent left ankle instability and chronic left tibia pain.  

When the Veteran was afforded another VA examination in February 2012, she reported a history of no fracture or dislocation after an in-service vehicular accident, but stated that she has had daily left leg pain since that time.  The examiner noted full range of motion of the left knee (with no objective evidence of painful motion) and no additional limitation in range of motion of the knee and lower leg following repetitive-use testing.  The examiner noted no functional loss and/or functional impairment of the knee and lower leg.  When asked if there was tibial impairment along with other disorders, the examiner marked the appropriate box to indicate "no."  The examiner noted normal knee and lower leg examination and no pertinent radiographic findings.

Based on the evidence above, a compensable rating is not warranted.  There is no evidence of slight knee disability.  The knee exhibited normal range of motion and full strength.  The Board acknowledges the Veteran's left ankle injury with recurrent instability.  However, there is no malunion of the tibia.  Also, the Veteran is separately compensated for ankle disability.  Thus, a compensable rating under Diagnostic Code 5262 is not warranted.

As for applicable diagnostic codes, the Board notes that the remaining Diagnostic Codes (5256 to 5261 and 5263) pertain to the knee joint and not the tibia.  Thus, a higher rating under a different Diagnostic Code is not for application. 

Staged ratings are not of application since the Veteran's service-connected residuals, left tibia, status post non-displaced fracture is adequately contemplated by the noncompensable rating during the entire time period in question.  Should the severity of the disability increase in the future, the Veteran may always file a claim for an increased rating.  

Overall, the preponderance of the evidence is against entitlement to an increased rating.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b). 

Extraschedular Consideration

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms of pain and flare-ups described by the Veteran do not fit squarely with the criteria found in the relevant Diagnostic Codes for the disability at issue.  In other words, the rating criteria does not contemplate her symptoms.  While the Veteran stated that at times the pain and flares affected her job, there is no evidence (and the Veteran does not assert) that there has been marked interference with employment.  In addition, there have been no frequent periods of hospitalization.  For these reasons, referral for extraschedular consideration is not warranted.

II.  Service Connection

The other issue before the Board involves a claim of entitlement to service connection for hysterectomy.  The Veteran asserted at the June 2011 VA examination that a hysterectomy was performed due to the worsening of her menorrhagia and dysmenorrhea, and ovarian cysts.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).

Analysis

Records from service as a member of the Army Reserves show no complaints, treatments or diagnosis of fibroids or cyst.  Reports of medical examinations from September 1980 to December 1984 show normal pelvic evaluations.  In 
September 1980 to December 1987 medical histories, the Veteran denied "Tumor, growth, cyst, cancer" and did not indicate any fibroids.

An October 1988 private treatment record from Bolivar County Hospital shows a discussion of possible treatment for her fibroids.  It was noted that a sonogram was compatible with fibroid uterus.  An October 1988 discharge summary shows that she underwent exploratory laparotomy with biopsy of leimyoma uteri.  It was noted that she had a diffusely enlarged uterus with several large intramural fibroids posteriorly and involved in the lower uterine segment.  

Service treatment records from her period of active duty service show no indications of cyst or fibroids on a dental questionnaire signed on various occasions from October 1990 to June 1991.  On a June 1991 report of medical examination, there were no indications as to whether or not her pelvic examination was normal.  However, on a June 1991 report of medical examination, the Veteran indicated a past/current history of an asymptomatic ovarian cyst.  There were no indications of fibroids.  

Subsequent to active service, the Veteran was seen on several occasions by 
Dr. F. T. M.  An August 1991 report of operation shows preoperative diagnoses of leiomyomata of uterus, menorrhagia and pelvic pain.  A September 1991 Discharge Summary shows that the Veteran was hospitalized with an enlarged, irregular, somewhat fixed uterus.  The Veteran experienced menorrhagia and progressive dysmenorrhea.  She underwent a complete hysterectomy.  The final diagnoses was multiple leiomyomata of the uterus and intestinal uterine tubo-ovarian adhesions.

Records from reserve service (subsequent to active service) show a May 1998 report of medical examination showing an abnormal pelvic examination.  Medical personnel provided a diagnosis that did not include a cyst or fibroid.  However, a report of medical history shows the reports of a cyst that was removed in 1991.  

When the Veteran was afforded a VA examination in June 2011, she stated that prior to her hysterectomy, she had severe menorrhagia and dysmenorrhea.  She reported having periods so heavy that she would pass clots during her menstrual cycle, which was a problem through military service since the time she was 13.  She reported that her September 1991 hysterectomy was secondary to complaints of menorrhagia, dysmenorrhea, uterine fibroids and ovarian cyst.  The examiner  referenced a September 1991 discharge summary where the uterus was described as being 2 to 2 1/2 times enlarged.  She noted that no measurements or description was given.  She further noted no pathology report to document any of the pathologic findings.  She further noted no description of the ovaries as to whether a cyst was present.  She noted that it is possible that a history of right ovarian cyst in an ovulating woman was a physiological cyst, and that prior to the hysterectomy, the cyst could have resolved as part of the physiologic process.  She noted that pathology reports would be significant to tell whether uterine fibroids were present since usually an enlarged uterus is secondary to the presence of uterine fibroids.  She noted that hysterectomy is not usually done secondary to asymptomatic ovarian cyst.  She noted that at age 34, it would be usual for a cystectomy to be performed on an ovarian cyst and that the ovarian function would be preserved.  Overall, she did not believe that the Veteran's hysterectomy was caused by the presence of an ovarian cyst that was asymptomatic in 1991.

At the April 2013 Travel Board hearing the Veteran testified to being diagnosed prior to service by Dr. M.B. who advised a hysterectomy.  Once activated into service, she experienced heavy bleeding and was told that she could have a hysterectomy, but that it would have to be done in Germany.  Not wanting to be separated from her unit and factoring her impending return back to the United States, she had the procedure done at Northwest Regional Medical Center in Clarksdale, Mississippi.  She asserted that active duty service aggravated her disability. 
 
The Board finds that service connection is warranted.  The Veteran is competent to testify to the worsening of her menorrhagia and dysmenorrhea in service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Here, the Board believes that the Veteran provided credible testimony at the Travel Board hearing regarding how her symptoms had intensified in service.  Whether the Veteran underwent a hysterectomy due to presence of fibroids or cyst (which were not evident in service) is not material to the claim as the evidence indicates that the surgical procedure was performed due to the reports of heavy bleeding and pain, which she testified worsened in service.      

Under the facts of this case, the Board is unable to conclude that the preponderance of the evidence is against the Veteran's claim of service connection.  The evidence is at least in a state of equipoise.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran would require a hysterectomy for treatment of menorrhagia and dysmenorrhea which was aggravated during service.  Service connection is therefore warranted.  See 38  U.S.C.A. § 5107(b). 

III.  Dismissal

The other issue before the Board involves whether the Veteran's combined service-connected evaluation is correctly calculated at 30 percent disabling.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by her authorized representative.  38 C.F.R. § 20.204.  

On substantive appeal received in November 2012, the Veteran indicated that he was appealing all issues reflected in the November 2012 statement of the case, except for the "issue 7."  In effect, the Veteran has withdrawn the appeal of whether the combined service-connected evaluation is correctly calculated at 30 percent disabling.  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the aforementioned appeal, and it is dismissed.


ORDER

Entitlement to an initial compensable rating for service-connected residuals, left tibia, status post non-displaced fracture, is denied.

Entitlement to service connection for hysterectomy is granted. 

The appeal of whether the Veteran's combined service-connected evaluation is correctly calculated at 30 percent disabling is dismissed.


REMAND

As will be discussed further below, the Board is remanding the remaining claims for VA examinations.

The most recent VA examination for the Veteran's sinusitis is dated in 
February 2012.  At the time, the examiner did not check any boxes to indicate that the Veteran had any symptoms for sinusitis, but noted symptoms of rhinitis.  At the April 2013 Travel Board hearing, the Veteran testified that her symptoms of sinusitis have worsened to the point that she had two to three episodes of severe sinusitis resulting in incapacitating episodes.  In light of the Veteran's assertions that her disability has undergone a further increase in severity since the most recent examination, another VA examination is appropriate. VAOPGCPREC 11-95 (1995).  

When the Veteran was afforded VA examination in November 2010 and 
February 2012, there was no hearing loss.  However, at the Travel Board hearing the Veteran testified to current symptoms and reported in-service noise exposure as a truck driver in service, being around generators and exposure to firing of missiles.  With reports of a current disability and acoustic trauma in service, an updated VA examination is warranted.    

On a February 2012 VA examination report shows that the examiner did not check the appropriate box to indicate that the Veteran had flatfeet.  However, at the hearing, the Veteran testified to currently having pes planus and having it during basic training.  As for the remaining disabilities discussed below, the Veteran has not been afforded VA examinations.  The Veteran stated that he had rashes from 1991 to 1994, and is currently receiving treatment.  The Veteran further testified to having symptoms of blood clots since 1981 that progressively worsened.  She additionally testified to the onset of headaches after a rear end collision while travelling in a convoy during the Persian Gulf.  She stated current treatment at the VA.  With testimony regarding in-service and post-service symptoms, VA examinations are warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an appropriate VA examination to ascertain the current severity of the her sinusitis.  The claims file should be made available to the examiner for review.  All clinical and special test findings should be clearly reported, and pertinent findings should be reported to allow for application of the rating criteria for sinusitis. 

2.  The Veteran should also be afforded an appropriate VA examination to determine the nature, extent and etiology of any current pes planus and tinea pedis.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a) Is it at least as likely as not (a 50% or higher degree of probability) that any current pes planus is causally related to service?

b) Is it at least as likely as not (a 50% or higher degree of probability) that any current tinea pedis is causally related to service?
  
Rationales should be provided.

3.  The RO should schedule the Veteran for another VA audiological examination to determine the nature, extent and etiology of any currently manifested hearing loss.  The Veteran's claims file must be provided to the examiner for review.  All appropriate audiological testing should be performed.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

Does the Veteran have a current hearing loss disability?  If so, is it at least as likely as not (a 50% or higher degree of probability) that any current bilateral hearing loss is related to acoustic trauma during service?

A rationale should be provided. 

4.  The Veteran should also be afforded an appropriate VA examination to determine the nature, extent and etiology of any current blood clots or phlebitis of the lower extremities.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the current blood clots for phlebitis, lower extremities is causally related to service?  

A rationale should be provided.

5.  The Veteran should also be afforded an appropriate VA examination to determine the nature, extent and etiology of any current headaches.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the current headaches are causally related to service?
		
A rationale should be provided. 

6.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the increased rating claim for sinusitis and service connection claims for pes planus, bilateral hearing loss, blood clots for phlebitis (lower extremities), tinea pedis, and post traumatic headaches.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


